Citation Nr: 1621851	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia, and, if so, whether the reopened claim may be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome, and, if so, whether the reopened claim may be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a breathing or lung condition, to include bronchitis and asthma, and, if so, whether the reopened claim may be granted.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2015, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether a claim is one to reopen or is one based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Here, although the phrasing of the claims has changed, the RO previously considered the diagnoses upon which the Veteran's current claims are based and the evidence submitted substantiates previously adjudicated matters.  

As the Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented, the issues of whether new and material evidence has been received to reopen service connection claims for fibromyalgia, chronic fatigue syndrome, and a breathing or lung condition, are as stated on the title page.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, a breathing or lung condition, to include bronchitis and asthma, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final June 1999 rating decision, the RO denied service connection for Gulf War Syndrome and bronchitis, and found no new and material evidence to reopen a claim for service connection for arthralgia.

2.  Evidence added to the record since the final June 1999 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for arthralgia, Gulf War Syndrome, and bronchitis.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for Gulf War Syndrome and bronchitis, and finding no new and material evidence to reopen a claim for service connection for arthralgia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a breathing or lung condition, to include bronchitis and asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, and a breathing or lung condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

New and Material Evidence Claims

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a matter of background, the Veteran filed a claim for service connection for asthma, viral illness, and rheumatoid arthritis in September 1991.  December 1991 VA examination noted the Veteran's rheumatoid arthritis diagnosis and symptoms of joint pain, fatigue, and intermittent fevers.  The December 1991 VA examination report noted a history of possible rheumatoid arthritis, but with no evidence of acute synovitis upon examination.  

In a January 1992 rating decision, the RO denied service connection for asthma, arthritis, deafness, and residuals of viral illness.  As to the asthma, the RO stated the March 1991 medical history report noted asthma as a child and noted that the VA examiner found no current diagnosis.  As to the arthritis, the RO noted the March 1991 medical history report gave a history of joint pain for five years and found that the records did not show worsening during service.  

In November 1998, the Veteran filed a claim for bronchitis and fibromyalgia or joint pain.  She submitted a February 1993 physical profile listing fibromyalgia as a medical condition, and an August 1995 Kaiser report indicating the Veteran has "fibromyalgia, a chronic disease."  In a March 1999 statement, the Veteran reported that she had bronchitis, arthralgia, fatigue, and low grade fevers shortly after returning from active duty.  She reported that she was initially diagnosed with rheumatoid arthritis, but after positive antinuclear antibody tests (ANAs), was diagnosed with fibromyalgia.  She noted the possibility of a Gulf War Syndrome diagnosis, but had been unable to participate in studies because she did not serve in Southwest Asia.

In a June 1999 rating decision, the RO denied service connection for bronchitis based on a lack of nexus to service, denied service connection for undiagnosed illness/ Gulf War Syndrome based on a lack of service in Southwest Asia, and declined to reopen the Veteran's claim for arthralgia/ fibromyalgia.  

The Veteran filed a notice of disagreement with the June 1999 rating decision, submitted additional evidence including statements from family, and underwent VA examinations.  A statement of the case was issued in July 2001, and the Veteran did not file a timely appeal to the Board.  Thus, the Veteran's appeal was not perfected and the June 1999 rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.

New and material evidence has been received since the final rating decision.  The Veteran submitted materials showing that Gulf War Veterans are three times more likely to have a chronic multi-symptom illness, with symptoms such as fatigue, weakness, and respiratory conditions.  The materials show higher rates of chronic fatigue syndrome and fibromyalgia among Gulf War Veterans.  The Veteran and her husband testified before the Board regarding her medical treatment, diagnoses, symptomatology, and changes upon returning from active duty.  The Veteran testified regarding details to support her theory that her in-service vaccinations and exposure to soldiers and their gear directly from the Gulf War caused her conditions.  The Veteran also provided details regarding such exposure, and discussed relevant medical literature, in a June 2014 statement.  Thus, the Veteran has provided new and material evidence relating to a previously unestablished element of service connection for her claims of fibromyalgia, chronic fatigue syndrome, and a breathing or lung condition.  The Board finds that the Veteran has submitted new and material evidence, and her claims for service connection are reopened.    


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for fibromyalgia is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for chronic fatigue syndrome or Gulf War Syndrome is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a breathing or lung condition, to include bronchitis and asthma, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the September 2015 Board hearing, the Veteran testified that she was administered vaccinations during her period of active service in anticipation of deployment to the Gulf War.  She also testified that while she was not deployed to the Gulf, she served soldiers directly from the Gulf while working as a clinical nurse in the orthopedic unit in Germany.  The unit had a very rapid turnover rate.  The Veteran testified that the soldiers had their gear with them, so when they left, the floor and other things were dusted with the chemicals from the Gulf War.  She believes that the vaccinations and chemicals from the soldiers and their gear coming from the Gulf led to her present conditions.  

The Veteran testified that she developed bronchitis immediately upon returning home from service, in March 1991.  Within the following month, she developed multiple joint pain, chronic pain, and fatigue.  She has pain in her hands, wrists, elbows, knees, and ankles.  She experiences headaches.  She also testified that she experienced irregular periods and then menopause at an early age, just barely 41 years old.  She testified that her doctors were unable to pin down her diagnosis, and were trying to rule out lupus and rheumatoid arthritis.  They also described it as arthralgias.  After seeing a rheumatologist, she was diagnosed with fibromyalgia.  She testified that her chronic fatigue syndrome or Gulf War Syndrome is tied up with the fibromyalgia.  She has treated her condition with anti-inflammatory drugs, massage, and acupuncture.  She has experienced one or two recurrent episodes of bronchitis.  

The Veteran also testified that she experienced depression alongside her fibromyalgia or chronic fatigue syndrome.  She began taking Prozac for treatment.  She believes her inability to exercise or lead an active life, due to her fibromyalgia or chronic pain syndrome, and her trouble sleeping due to those conditions, has contributed to her depression.  

The Veteran's husband testified that the Veteran was in good shape and energetic before service, and that she was ill within a week of returning home from service.  He testified that she had bronchitis, and then was in incredible pain three weeks later.  He testified that the doctors did not know what she had despite years of tests, that fibromyalgia and undiagnosed illness were not as well-known at that time, that the Veteran would lie on the couch unable to move, and that the Veteran was extremely sensitive to touch.  

In light of the new evidence, the Board finds that additional medical examinations are needed to obtain appropriate etiology opinions - based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

The Board notes every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  As the Veteran's entrance examination is not contained in the claims file, the Veteran is presumed to have been sound upon entry into active duty service.

While on remand, any outstanding, pertinent treatment records should be obtained.  The Board notes that the Veteran's service treatment records appear incomplete.  The Board also notes that the Veteran has reported treatment from Madigan Army Hospital and from Kaiser Permanente in Vancouver, Washington.  While some records from these facilities have been obtained, the RO should make additional efforts to ensure that the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional service treatment records and associate them with the claims file.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers who have treated her for her contended disabilities, to include Kaiser Permanente and Madigan Army Hospital.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate physician to determine the likely etiology of any fibromyalgia and chronic fatigue syndrome.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Following an examination, the VA examiner is requested to address the following:

a)  Please state all of the Veteran's current joint pain and/or fatigue diagnoses (from August 2012 to the present), to include fibromyalgia.

b)  For each current diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in active military service or is otherwise related to service, to include the Veteran's vaccinations and exposure to soldiers and their gear directly from the Gulf War.

In forming such opinion, the examiner should consider all pertinent medical and lay evidence, including the March 1991 Kaiser treatment record diagnosing arthralgia, the April 1991 Kaiser treatment record diagnosing rheumatoid arthritis and nonspecific fatigue, the April 1991 Kaiser treatment record noting symptoms of joint pain and fatigue, the December 1991 VA examiner's notation that the Veteran reported pain in her hands, wrists, elbows, hips, knees, and ankles, the March 1992 Kaiser treatment record noting fatigue, joint pain, a positive ANA test, and possible systemic lupus erythematosus, the March 1992 Kaiser treatment record noting a diagnosis of fibromyalgia, the March 1997 Kaiser treatment record noting a diagnosis of fibromyalgia with multiple tenderpoints, the November 1998 Veteran's statement that her symptoms started shortly after returning from service, the November 2000 and December 2000 VA examination reports, the Veteran's testimony, her husband's testimony, and the materials submitted by the Veteran regarding a potential link between Gulf War service and chronic fatigue syndrome and fibromyalgia.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate physician to determine the likely etiology of any diagnosed breathing or lung condition, to include bronchitis and asthma.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Following an examination, the VA examiner is requested to address the following:

a)  Please state all of the Veteran's current breathing or lung diagnoses (from August 2012 to the present).

b)  For each current diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the current breathing or lung disorder was incurred in active military service or is otherwise related to service, to include the Veteran's vaccinations and exposure to soldiers and their gear directly from the Gulf War.

In forming such opinion, the examiner should consider all pertinent medical and lay evidence, including the March 1991 Kaiser treatment record diagnosing bronchitis, the November 1998 Veteran's statement that her symptoms started shortly after returning from service, the Veteran's testimony, her husband's testimony, and the materials submitted by the Veteran regarding a potential link between Gulf War service and respiratory conditions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Following an examination, the VA examiner is requested to address the following:

a)  Please state all of the Veteran's current psychiatric diagnoses (from August 2012 to the present).

b)  For each current diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disorder was incurred in active military service or is otherwise related to service, include the Veteran's vaccinations and exposure to soldiers and their gear directly from the Gulf War.

In forming such opinion, the examiner should consider all pertinent medical and lay evidence, including the March 1992 Kaiser treatment record noting depression symptoms, the Veteran's testimony, her husband's testimony, and the materials submitted by the Veteran regarding a potential link between Gulf War service and mood changes.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


